

117 S2488 IS: Suicide and Crisis Outreach Prevention Enhancement Act
U.S. Senate
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2488IN THE SENATE OF THE UNITED STATESJuly 27, 2021Mr. Cornyn (for himself, Mr. Bennet, Ms. Ernst, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Public Health Service Act to expand the capacity of the suicide prevention lifeline and mental health crisis centers.1.Short titleThis Act may be cited as the Suicide and Crisis Outreach Prevention Enhancement Act.2.Expanding capacity of the suicide prevention lifeline and mental health crisis centersSection 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by inserting supporting and before coordinating; and(ii)by inserting mental health before crisis intervention services;(B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;(C)by inserting after paragraph (1), the following:(2)increasing the capacity of the program and crisis centers participating in the network to provide suicide prevention and mental health crisis intervention services to individuals seeking help;;(D)in paragraph (3), as redesignated by subparagraph (B), by striking and after the semicolon;(E)in paragraph (4), as redesignated by subparagraph (B), by striking the period at the end and inserting a semicolon; and(F)by inserting after paragraph (4), as redesignated by subparagraph (B), the following:(5)improving awareness of the program for suicide prevention and mental health crisis intervention services, including by conducting an awareness campaign and ongoing outreach to the public; and(6)establishing, standardizing, and maintaining data collection and reports on racial, ethnic, geographic, socioeconomic, and other health disparities to understand disparities in access to the program and among individuals who are seeking help.; and(2)in subsection (c), by striking $7,198,000 for each of fiscal years 2018 through 2022 and inserting $50,000,000 for each of fiscal years 2022 through 2026. 3.Ensuring connections and access for low-income users(a)Transmission of connectionA telecommunications carrier (as defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153))—(1)shall transmit all calls to 988 and the National Suicide Prevention Lifeline to a caller’s local crisis center; and(2)if a local crisis center transfers such a call to a local emergency, mental health, or social services resource, shall transmit the call accordingly.(b)Pre-Paid phone plansCalls to 988 and the National Suicide Prevention Lifeline from phones with pre-paid plans shall not count toward used minutes and a telecommunications carrier (as defined in subsection (a)) shall not deduct minutes from a caller’s pre-paid phone plan for such purposes.(c)EnforcementA violation of this section shall be treated as a violation of the Communications Act of 1934 (47 U.S.C. 151 et seq.). The Federal Communications Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Communications Act of 1934 were incorporated into and made a part of this section.